Citation Nr: 1750869	
Decision Date: 11/08/17    Archive Date: 11/17/17

DOCKET NO.  12-06 110	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for bilateral hearing loss.  

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for an eye disability.  

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for pes planus.  

4.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a neck disability.  

5.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for leg pain.  

6.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for bronchitis.  
7.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a stomach disability (also claimed as nerves).  

8.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for pregnancy complications.  

9.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for residuals of a spinal tap.  

10.  Entitlement to service connection for bilateral hearing loss.  

11.  Entitlement to service connection for an eye disability.  

12.  Entitlement to service connection for pes planus.  

13.  Entitlement to service connection for a neck disability, to include cervical spine disc disease.  

14.  Entitlement to service connection for low back pain.  

15.  Entitlement to service connection for rheumatoid arthritis.  

16.  Entitlement to service connection for tinnitus.  

17.  Entitlement to service connection for a kidney disability.  

18.  Entitlement to service connection for sleep apnea.  

19.  Entitlement to service connection for an acquired psychiatric disorder.  

20.  Entitlement to an initial compensable disability rating for scar tissue.  

21.  Entitlement to an initial disability rating in excess of 30 percent for tension headaches.  

22.  Entitlement to an earlier effective date than November 13, 2013 for the grant of service connection for tension headaches.  

23.  Entitlement to aid and attendance benefits for the Veteran's spouse.  


REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney at Law


ATTORNEY FOR THE BOARD

D. Chad Johnson, Counsel


INTRODUCTION

The Veteran had active service from June 1974 to June 1977.  

These matters come to the Board of Veterans' Appeals (Board) from March 2010 and August 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

During the pendency of the appeal, a January 2016 decision review officer (DRO) decision granted an initial 30 percent disability rating for tension headaches, effective November 13, 2013; however, as this does not represent a full grant of benefits sought on appeal, the matter remains before the Board.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  

Although the Veteran previously requested a videoconference hearing before the Board, she subsequently withdrew her request in October 2015.  See 38 C.F.R. § 20.704(e) (2017).  

The issue of entitlement to service connection for an acquired psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  


FINDINGS OF FACT

1.  A March 2010 RO decision denied the Veteran's claims of entitlement to service connection for bilateral hearing loss, an eye disability, pes planus, a neck disability, leg pain, bronchitis, a stomach disability (also claimed as nerves), pregnancy complications, and residuals of a spinal tap.  The Veteran was notified of these determinations in a March 2010 letter, which included her appeal rights.  The Veteran did not appeal that decision or submit new and material evidence within the one-year appeal period.  

2.  Evidence received since the March 2010 RO decision is either previously of record, cumulative or redundant of evidence already of record, or does not relate to a previously unestablished fact necessary to substantiate the claims of entitlement to service connection for leg pain, bronchitis, a stomach disability (also claimed as nerves), pregnancy complications, and residuals of a spinal tap, and therefore, does not raise a reasonable possibility of substantiating the claims.  

3.  Evidence received since the March 2010 RO decision relates to a previously unestablished fact necessary to substantiate the Veteran's claims of entitlement to service connection for bilateral hearing loss, an eye disability, pes planus, and a neck disability, and raises a reasonable possibility of substantiating the claims.  

4.  Bilateral hearing loss did not have onset during active service or within one year of service discharge and is not otherwise related to active service.  

5.  Allergic conjunctivitis did not have onset during active service and is not otherwise related to active service.  

6.  The Veteran has not had a current pes planus disability for any period on appeal.  

7.  Cervical spine degenerative disc disease (DDD) did not have onset during active service or within one year of service discharge and is not otherwise related to active service.  

8.  Low back pain did not have onset during active service or within one year of service discharge and is not otherwise related to active service.  

9.  Rheumatoid arthritis did not have onset during active service or within one year of service discharge and is not otherwise related to active service.  

10.  Tinnitus did not have onset during active service or within one year of service discharge and is not otherwise related to active service.  

11.  The Veteran has not had a current kidney disability for any period on appeal.  

12.  The Veteran has not had sleep apnea for any period on appeal.  

13.  Resolving any reasonable doubt in favor of the Veteran, C-section abdominal scar has been painful for the entire period on appeal.  

14.  The Veteran's tension headaches have not been productive of severe economic inadaptability for any period on appeal.  

15.  The Veteran's claim of entitlement to service connection for tension headaches was previously denied within a March 2010 RO decision; however, the Veteran did not appeal that decision or submit new and material evidence within the one-year appeal period.  The Veteran's claim to reopen was subsequently received by VA on November 13, 2013, and the record contains no statement, communication, or other written information from the Veteran prior to November 13, 2013 that can reasonably be construed as constituting a request to reopen her previously denied claim of entitlement to service connection for tension headaches.  

16.  The Veteran's spouse has not been shown to have corrected visual acuity of 5/200 or less in both eyes, or concentric contraction of the visual field to 5 degrees or less; to be a patient in a nursing home; to be bedridden; or, to otherwise have a factual need for aid and attendance.  


CONCLUSIONS OF LAW

1.  The March 2010 RO decision that denied the Veteran's claims of entitlement to service connection for bilateral hearing loss, an eye disability, pes planus, a neck disability, leg pain, bronchitis, a stomach disability (also claimed as nerves), pregnancy complications, and residuals of a spinal tap is final.  38 U.S.C. § 7105 (2014); 38 C.F.R. §§ 20.302, 20.1103 (2017).  

2.  New and material evidence sufficient to reopen the Veteran's claims of entitlement to service connection for leg pain, bronchitis, a stomach disability (also claimed as nerves), pregnancy complications, and residuals of a spinal tap has not been added to the record.  38 U.S.C. § 5108 (2014); 38 C.F.R. § 3.156(a) (2017).  

3.  New and material evidence sufficient to reopen the Veteran's claims of entitlement to service connection for bilateral hearing loss, an eye disability, pes planus, and a neck disability has been added to the record.  38 U.S.C. § 5108 (2014); 38 C.F.R. § 3.156(a) (2017).  

4.  The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C. §§ 1101, 1110, 1112, 1131, 1137, 5107 (2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).  

5.  The criteria for service connection for an eye disability have not been met.  38 U.S.C. §§ 1110, 1131, 5107 (2014); 38 C.F.R. §§ 3.102, 3.303 (2017).  

6.  The criteria for service connection for pes planus have not been met.  38 U.S.C. §§ 1110, 1112, 1131, 1137, 5107 (2014); 38 C.F.R. §§ 3.102, 3.303, (2017); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  

7.  The criteria for service connection for a neck disability, to include cervical spine degenerative disc disease, have not been met.  38 U.S.C. §§ 1110, 1112, 1131, 1137, 5107 (2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).  

8.  The criteria for service connection for low back pain have not been met.  38 U.S.C. §§ 1110, 1131, 5107 (2014); 38 C.F.R. §§ 3.102, 3.303 (2017).  

9.  The criteria for service connection for rheumatoid arthritis have not been met.  38 U.S.C. §§ 1101, 1110, 1112, 1131, 1137, 5107 (2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).  

10.  The criteria for service connection for tinnitus have not been met.  38 U.S.C. §§ 1101, 1110, 1112, 1131, 1137, 5107 (2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).  

11.  The criteria for service connection for a kidney disability have not been met.  38 U.S.C. §§ 1110, 1131, 5107 (2014); 38 C.F.R. §§ 3.102, 3.303 (2017); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  

12.  The criteria for service connection for sleep apnea have not been met.  38 U.S.C. §§ 1110, 1131, 5107 (2014); 38 C.F.R. §§ 3.102, 3.303 (2017); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  

13.  The criteria for an initial 10 percent disability rating for scar tissue have been met for the entire period on appeal.  38 U.S.C. §§ 1155, 5107 (2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.118, DC 7804 (2017).  

14.  The criteria for an initial disability rating in excess of 30 percent for tension headaches have not been met for any period on appeal.  38 U.S.C. §§ 1155, 5107(b) (2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.124a, Diagnostic Code (DC) 8100 (2017).  

15.  The criteria for an earlier effective date than November 13, 2013 for the grant of service connection for tension headaches have not been met.  38 U.S.C. §§ 5107, 5110 (2014); 38 C.F.R. §§ 3.102, 3.155, 3.400 (2017).  

16.  The criteria for aid and attendance benefits for the Veteran's spouse have not been met.  38 U.S.C. §§ 1114, 1115 (2014); 38 C.F.R. §§ 3.351, 3.352 (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process  

Neither the Veteran nor her attorney has raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).  

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, each piece of evidence of record.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, regarding the Veteran's claim on appeal.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).  

II.  New and Material Evidence - Generally  

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C. § 7105(c) (2014).  However, a claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 U.S.C. § 5108 (2014).  

New evidence is defined as existing evidence not previously submitted to agency decisionmakers, while material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a) (2017).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  Moreover, in determining whether this low threshold is met, consideration need not be limited to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but also whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510 (1992).  


II.A.  New and Material Evidence - Leg pain, Bronchitis, Stomach, Pregnancy Complications, and Spinal Tap  

The Veteran's claims of entitlement to service connection for leg pain, bronchitis, a stomach disability (also claimed as nerves), pregnancy complications, and residuals of a spinal tap were previously denied in a March 2010 RO decision.  The Veteran was notified of these determinations in a March 2010 letter, which included her appeal rights.  Thereafter, the Veteran did not file a timely appeal or submit any new and material evidence within the one-year appeal period; therefore, the March 2010 RO decision is final.  38 U.S.C. § 7105; 38 C.F.R. §§ 20.302, 20.1103 (2017).  

Since the prior final March 2010 RO decision, evidence added to the record includes VA treatment records, private treatment records, and lay statements of the Veteran.  While such evidence is new, in that it was not of record at the time of the previous March 2010 RO decision, it is not material because it does not relate to an unestablished fact necessary to substantiate the Veteran's claims of entitlement to service connection for leg pain, bronchitis, a stomach disability (also claimed as nerves), pregnancy complications, and residuals of a spinal tap, namely that the claimed disabilities had their onset during active service or are otherwise presumptively or related to active service.  38 C.F.R. § 3.156(a).  Given that the evidence submitted is not both new and material, reopening of the Veteran's claims of entitlement to service connection for leg pain, bronchitis, a stomach disability (also claimed as nerves), pregnancy complications, and residuals of a spinal tap is not warranted.  38 U.S.C. § 5108; 38 C.F.R. § 3.156.  

II.B.  New and Material Evidence - Hearing Loss, Eye, Pes Planus, and Neck  

The Veteran's claims of entitlement to service connection for bilateral hearing loss, an eye disability, pes planus, and a neck disability were also previously denied in a March 2010 RO decision.  

The Veteran did not file a timely appeal or submit any new and material evidence within the one-year appeal period; therefore, the March 2010 RO decision is final.  38 U.S.C. § 7105; 38 C.F.R. §§ 20.302, 20.1103.  

Since the prior final March 2010 RO decision, evidence added to the record includes VA examinations regarding the Veteran's claims of bilateral hearing loss, an eye disability, and pes planus, as well as VA treatment records documenting a neck disability diagnosed as degenerative disc disease (DDD) of the cervical spine.  Such evidence is new and material in that it was not of record at the time of the prior final RO decision, and it relates to material elements of the Veteran's claims.  As the information submitted since the March 2010 RO decision constitutes new and material evidence, the claims of entitlement to service connection for bilateral hearing loss, an eye disability, pes planus, and a neck disability must be reopened.  38 U.S.C. § 5108; 38 C.F.R. § 3.156.  

III.  Service Connection - Generally  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C. §§ 1110, 1131 (2014); 38 C.F.R. § 3.303(a) (2017).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

For certain chronic disorders, such as sensorineural hearing loss, tinnitus, and arthritis, service connection may be granted on a presumptive basis if the disease is manifested to a compensable degree within one year following service discharge.  38 U.S.C. §§ 1101, 1112, 1137 (2014); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2017).  Additionally, for chronic diseases defined by 38 C.F.R. § 3.309(a) and shown in service or by a continuity of symptoms after service, the disease shall be presumed to have been incurred in service.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Even where service connection cannot be presumed, service connection may still be established on a direct basis.  See Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

The Court of Appeals for Veterans Claims (Court) has held that Congress specifically limited entitlement to service connected benefits to cases where there is a current disability.  "In the absence of proof of a present disability, there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The requirement of a current disability is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim." See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  

III.A.  Service Connection - Hearing Loss & Tinnitus  

The Veteran claims entitlement to service connection for bilateral hearing loss and tinnitus.  

A hearing loss disability is defined for VA compensation purposes with regard to audiologic testing involving puretone frequency thresholds and speech discrimination criteria.  38 C.F.R. § 3.385 (2017).  For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz (Hz) is 40 decibels (dB) or greater; or when the auditory thresholds for at least three of the frequencies of 500, 1000, 2000, 3000, or 4000 Hz are 26 dB or greater; or when speech recognition scores using the Maryland CNC test are less than 94 percent.  Id.  

Service treatment records do not document complaints, treatment, or diagnosis of bilateral hearing loss.  Notably, physical examinations upon enlistment and discharge do not document bilateral hearing loss as defined by VA regulation, and the Veteran denied relevant symptoms within concurrent reports of medical history.  Id.  

Although the evidence of record fails to indicate any hearing loss within the relevant auditory thresholds during service, the Board notes that the absence of in-service evidence of hearing loss is not fatal to a claim for service connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Competent evidence of a current hearing loss disability and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  

Post-service VA treatment records document a current hearing loss disability during the pendency of the Veteran's claim.  38 C.F.R. § 3.385.  Specifically, the February 2014 VA examination discussed below documents a current disability which warrants reopening of the Veteran's claim.  However, as discussed below, the Board finds the preponderance of evidence weighs against a nexus between the Veteran's current hearing loss and tinnitus and her active service.  

Upon VA examination in March 2009, the Veteran reported military noise exposure but denied any tinnitus.  An audiological examination did not reveal bilateral hearing loss as defined by VA regulation.  38 C.F.R. § 3.385.  

More recently, upon VA examination in February 2014, the Veteran denied any combat activity and reported military duties including telephone reception, logistics, and supply; she further reported firing weapons with hearing protection and stated she did not require a hearing conservation program.  Additionally, she reported current tinnitus with sudden onset in 2008.  Following audiological examination, the VA examiner diagnosed bilateral hearing loss but the examiner was unable to provide an etiological opinion without resorting to speculation because the Veteran denied any in-service noise exposure.  Additionally, the examiner opined that the Veteran's tinnitus was less likely than not related to active service as the Veteran did not report any significant in-service noise exposure.  

Significantly, there is no probative medical evidence that the Veteran's current bilateral hearing loss or tinnitus first manifested during active service or within one year of service discharge, or that they are otherwise related to active service.  

Additionally, the Veteran's lay statements of record regarding her observable symptoms, such as hearing loss and tinnitus, are probative evidence.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Charles v. Principi, 16 Vet. App. 370, 374 (2002).  However, to the extent that the Veteran asserts that her current bilateral hearing loss and tinnitus first manifested during active service, within one year of service discharge, or that they have been continuous from active service, such statements lack probative value given the Veteran's lack of audiological or medical expertise and the additional evidence of record which documents that the earliest confirmed bilateral hearing loss was upon VA examination in February 2014, and the Veteran's own report of tinnitus beginning suddenly in 2008.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

In conclusion, the most probative evidence of record weighs against the Veteran's claims of entitlement to service connection for bilateral hearing loss and tinnitus.  As the preponderance of the evidence is against the Veteran's claims, there is no reasonable doubt to be resolved, and the claims must be denied.  38 U.S.C. § 5107(b) (2014); 38 C.F.R. § 3.102 (2017); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

III.B.  Service Connection - Eye, Neck, Low Back, Rheumatoid Arthritis

The Veteran also claims entitlement to service connection for an eye disability, neck disability, low back disability, and rheumatoid arthritis.  

Notably, the objective medical evidence of record documents current disabilities including allergic conjunctivitis, cervical degenerative disc disease (DDD), low back pain, and arthritis.  

Additionally, service treatment records document relevant complaints including a January 1976 complaint of a right eye sty and June 1976 complaints of back pain and sore neck muscles.  

Notably, however, there is no probative evidence of a nexus between the Veteran's current claimed conditions and her active service.  Indeed, her claimed conditions appear to have manifested many years after service discharge.  For example, August 2004 private treatment records first document cervical DDD and April 2010 private treatment records document her arthritis and backache; however, these occurred nearly thirty years from the Veteran's discharge from active service in 1977.  This in itself weighs against a finding that such conditions first had onset during active service or that they have been continuous therefrom.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  Arthritis was not demonstrated within one year following service discharge. 

Regarding the Veteran's claimed eye condition, upon VA examination in February 2014, the Veteran reported a history of allergic conjunctivitis in 1974 during basic training, with intermittent flare ups, but without any resulting decrease in visual acuity or other visual impairment.  The examiner noted a sole complaint of a right eye sty in the early 1980s during service; however, the examiner ultimately opined that her claimed eye condition was less likely than not incurred in or caused by the claimed in-service injury, event, or illness as the in-service sty resulted from a blockage of an oil duct and bacteria on the eyelid, as opposed to an allergic condition such as conjunctivitis.  

Although the Veteran's lay statements are competent insofar as they report observable symptoms, to the extent that she asserts that a current eye disability, neck disability, low back disability, and rheumatoid arthritis are related to active service, such statements are of no probative value, as the Veteran lacks the requisite medical expertise.  See Jandreau, 492 F.3d at 1376-77; moreover, the evidence does not otherwise document that such conditions first had onset during active service and have been continuous therefrom.  

In conclusion, the most probative evidence of record weighs against the Veteran's claims of entitlement to service connection for an eye disability, neck disability, low back disability, and rheumatoid arthritis.  As the preponderance of the evidence is against the Veteran's claims, there is no reasonable doubt to be resolved, and the claims must be denied.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert, 1 Vet. App. 49.  

III.C.  Service Connection - Pes Planus, Kidney, Sleep apnea.  

The Veteran has also claimed entitlement to service connection for pes planus, a kidney disability, and sleep apnea.  

Significantly, however, the Board finds that the probative evidence of record does not document that the Veteran has been diagnosed with pes planus, a kidney disability, or sleep apnea for any period on appeal; therefore, service connection is not warranted on a direct or presumptive basis for these claimed conditions.  Brammer, 3 Vet. App. at 225; McClain, 21 Vet. App. at 321.  

Upon VA foot examination in February 2014, the Veteran reported an onset of cramping and pain in her feet beginning in 1980.  Following a physical examination, the VA examiner concluded that the Veteran did not have pes planus, plantar fasciitis, or any foot pathology to render a diagnosis.  

That same month, upon VA kidney examination, the Veteran reported that she experienced frequent urinary tract infections in the 1970s but that the condition had since improved.  Following a physical examination, the VA examiner concluded that the Veteran had no kidney pathology to render a diagnosis.  

Moreover, following a review of objective medical records within the claims file, the Veteran does not appear to have relevant complaints or diagnosis of sleep apnea at any time during the pendency of the claim.  

Although the Veteran's lay statements are competent insofar as they report observable symptoms, see Layno, 6 Vet. App. at 469; to the extent that the Veteran asserts that she has current disabilities including pes planus, a kidney disability, or sleep apnea, such statements are of little probative value, as the Veteran lacks the medical expertise to diagnose complex or internal conditions.  See Jandreau, supra.  Regardless, her opinions are outweighed by the 2014 medical opinions.

In sum, the probative evidence of record does not document that the Veteran has been diagnosed with pes planus, a kidney disability, or sleep apnea for any period on appeal; therefore, service connection is not warranted on a direct or presumptive basis for this claimed conditions.  Brammer, supra; McClain, supra.  As such, the preponderance of the evidence is against the claims, there is no reasonable doubt to be resolved, and the claims must be denied.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert, supra.  

IV.  Initial Ratings - Generally  

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects the ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C. § 1155 (2014); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2017).  

When all the evidence is assembled, the Board is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case the claim is denied.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C. § 5107; 38 C.F.R. §§ 3.102, 4.3 (2017).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2017).  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14 (2017).  

Whether the issue is one of an initial rating or an increased rating, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  With respect to the Veteran's initial rating claims on appeal, the Board has considered such claims from their assigned effective dates, as well as whether any additional staged rating periods are warranted.  

IV.A.  Initial Rating - Scar  

The Veteran claims entitlement to a compensable initial disability rating for her service-connected scar tissue, currently rated as zero percent disabling under Diagnostic Code (DC) 7805.  38 C.F.R. § 4.118, DC 7805 (2017).  

DC 7805 simply provides that other scars (including linear scars), not otherwise rated under DCs 7800-04, in addition to the other effects of scars which are otherwise rated under DCs 7800-04, are also to be rated based on any disabling effects not provided for by DCs 7800-04.  Id.  

Turning to the relevant evidence of record, upon VA examination in December 2009, the Veteran reported that her abdominal scar itched during bad weather and that it was uncomfortable when she tried to bend over.  A physical examination revealed a 15cm vertical scar which measured 1.3 cm at its widest, which was well-healed, without induration, adhesion, depression, keloid formation, skin breakdown, rash, or tenderness, although the Veteran reported some discomfort when her lower abdomen was pressed.  

In August 2010, the Veteran submitted a statement that she had always suffered with pain and tenderness associated with her service-connected scar tissue.  

Most recently, upon VA examination in March 2016, the Veteran reported pain around her service-connected C-section scar that felt "like glass."  A physical examination revealed a painful midline scar measuring 15cm by 0.5cm that was well-healed and which resulted in functional limitation in that the Veteran reported that she could not sit for too long or wear tight clothing or a belt.  

Based on a review of this pertinent evidence, and as discussed further below, the Board resolves any reasonable doubt in favor of the Veteran and finds that she is entitled to an initial 10 percent disability rating under DC 7804 for a painful C-section abdominal scar for the entire period on appeal.  

In particular, DC 7804 contemplates scars that are unstable or painful.  Id, DC 7804.  A 10 percent disability rating is assigned for one or two scars that are unstable or painful.  Id.  A 20 percent disability rating is assigned for three or four scars that are unstable or painful.  Id.  A maximum 30 percent disability rating is assigned for five or more scars that are unstable or painful.  Id.  An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Id., Note 1.  If one or more scars are both unstable and painful, an additional 10 percent is to be added to the evaluation based on the total number of unstable or painful scars.  Id., Note 2.  

Significantly, while the December 2009 VA examiner did not document that the Veteran's scar was painful, the examination report does document that her scar was uncomfortable and caused discomfort.  This evidence, combined with the Veteran's credible statement that her scar had always been painful, and the more recent March 2016 VA examination which clearly documents a painful service-connected scar, the Board resolves any reasonable doubt in favor of the Veteran and finds that a 10 percent disability rating for a painful C-section abdominal scar is warranted for the entire period on appeal.  A disability rating in excess of 10 percent is not warranted pursuant to DC 7804, however, as the Veteran is only service-connected for one C-section abdominal scar.  Id.  

The Board has also considered the additional rating criteria for scars set forth in 38 C.F.R. § 4.118, DCs 7800, 7801, 7802, and 7805.  However, as explained below, these additional diagnostic codes do not warrant an increased disability rating in excess of 10 percent for any period on appeal.  

DC 7800 contemplates scars of the head, face, or neck.  38 C.F.R. § 4.118, DC 7800.  As the relevant scar is located on Veteran's abdomen, a compensable rating is not warranted under DC 7800.  

DC 7801 provides that scars other than on the head, face, or neck that are deep, nonlinear, and cover an area of at least 6 square inches (39 square (sq.) centimeters (cm.)) warrant a compensable evaluation.  Id., DC 7801.  A deep scar is one associated with underlying soft tissue damage.  Id.  Notably, the Veteran's service-connected scar does not cover an area of at least 6 square inches; therefore, DC 7801 is not for application.  

DC 7802 provides that scars, other than on the head, face, or neck, that are superficial and nonlinear, and cover an area of at least 144 square inches (929 sq. cm.) warrant a compensable evaluation.  Id, DC 7802.  A superficial scar is one not associated with underlying soft tissue damage.  Id. In this case, the Veteran's relevant scar does not cover a surface area of 144 square inches or greater; therefore, a compensable rating is not available under DC 7802.  

DC 7805, which provides that other scars (including linear scars), not otherwise rated under DCs 7800-04, in addition to the other effects of scars which are otherwise rated under DCs 7800-04, are also to be rated based on any disabling effects not provided for by DCs 7800-04.  38 C.F.R. § 4.118, DC 7805.  This includes, where applicable, diagnostic codes pertaining to limitation of function.  Id.  While the Veteran did report some functional limitation on her ability to sit for too long or wear tight clothing, the Board finds that such limitation results from the pain caused by her service-connected scar; therefore, the most appropriate disability rating in this instance is pursuant to DC 7804 for a one painful scar.  

In conclusion, the Board finds that a 10 percent disability rating is warranted for the Veteran's service-connected scar for the entire period on appeal; to that extent only, the claim is granted.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102, 4.3 (2017); Gilbert, supra.  

IV.B.  Initial Rating - Tension Headaches  

The Veteran also seeks entitlement to an initial disability rating in excess of 30 percent for tension headaches.  Her service-connected tension headaches are currently rated as 30 percent disabling from November 13, 2013 under 38 C.F.R. § 4.124a, DC 8100 (2017).  Thereunder, a 30 percent disability rating is warranted for migraine headaches with characteristic prostrating attacks occurring on an average once a month over the last several months, while a maximum schedular 50 percent disability rating is warranted for migraine headaches with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  Id.  

The Board notes that the criteria for a 50 percent rating are written in the conjunctive; thus, all criteria must be met.  See Melson v. Derwinski, 1 Vet. App. 334 (June 1991) (use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision must be met).  The rating criteria do not define "prostrating" attacks.  "Prostration" is defined as "extreme exhaustion or powerlessness."  See Dorland's Illustrated Medical Dictionary 1531 (32d ed. 2012).  This is consistent with medical guidance used by the VA Compensation Service which suggests that "[a] prostrating migraine may be described as a condition that causes lack of strength to the point of exhaustion."  See VA Compensation Service's Medical Electronic Performance Support System (2017).  Likewise, the rating criteria also do not define "severe economic inadaptability," although the Court has held that DC 8100 should be construed as either "producing" or "capable of producing" severe economic inadaptability and that the Veteran is not required to be completely unable to work in order to qualify for a 50 percent disability rating.  See Pierce v. Principi, 18 Vet. App. 440 (2004).  

Following a review of the evidence of record, and as discussed below, the Board finds that the preponderance of evidence weighs against the Veteran's claim of entitlement to an initial disability rating in excess of 30 percent for tension headaches for the entire period on appeal, as the probative evidence of record does not more nearly approximate headaches that are productive of severe economic inadaptability for any period on appeal.  

Upon VA examination in February 2014, the Veteran reported a history of bitemporal throbbing headaches that happened a few times a week.  The examiner noted there were prostrating attacks of non-migraine headache pain which occurred more frequently than once per month and very frequent prostrating and prolonged attacks of non-migraine headache pain; however, the examiner noted there was no resulting functional impact.  

An August 2015 private disability benefits questionnaire (DBQ) documents that the Veteran experienced prostrating attacks of non-migraine headache pain more frequently than once per month and very frequent prostrating and prolonged attacks of non-migraine headache pain; additionally, the Veteran reported daily headaches lasting six to 24 hours, with nausea, sensitivity to light and sound, blurred vision, and reduced concentration which required her to lie down in a dark quiet room until the headache subsides.  The private physician noted that although the Veteran was working part time, her employer reported accommodations, including the Veteran missing work three to four times per month, and being allowed to leave early frequently and work from home if needed.  As such, the physician concluded the Veteran would not be able to maintain gainful employment without being accommodated.  .

Indeed, a September 2015 statement from the Veteran's employer reported that the Veteran worked 20 hours per week as an office manager and union representative, but that she frequently had to take time off, averaging three to four times per month, and that she was also frequently allowed to leave work early to work from home.  

The Board acknowledges that the medical evidence discussed above documents that the Veteran's headaches have resulted in frequently prostrating and prolonged attacks of non-migraine headaches.  However, the Board finds that at no time during the period on appeal have the Veteran's headaches either produced or been capable of producing severe economic inadaptability, as she has maintained a consistent work schedule for the entire period on appeal, only missing three to four days per month.  While DC 8100 does not require the Veteran to be completely unable to work in order to qualify for a 50 percent disability rating, see Pierce, 18 Vet. App. 440, the probative evidence of record documents that the Veteran has maintained regular employment and has lost only a few days of work time per month due to her service-connected headache disability.  

To the extent that her employer noted that she allowed the Veteran to work from home to accommodate her headache disability, the Board nevertheless notes that such accommodations have not precluded the Veteran from fulfilling her work duties in excess of the reported three to four days per month that she missed due to headaches.  As such, the Board does not find this to more closely approximate severe economic inadaptability, despite the August 2015 private opinion.  Therefore, the Veteran has not met all of the required criteria for an increased 50 percent rating.  See Melson, 1 Vet. App. 334.  

The Board has also considered whether an increased or additional disability rating is warranted under the additional diagnostic codes used to evaluate miscellaneous neurological diseases, see 38 C.F.R. § 4.124a, DCs 8103-08 (2017), but finds that the Veteran has not been diagnosed with any of the alternate conditions listed therein.  Moreover, the symptomatology of her headache disability is specifically contemplated within the rating criteria of DC 8100; therefore, a rating under DCs 8103-08 is not warranted.  

Thus, the preponderance of the evidence of record weighs against the Veteran's claim of entitlement to an initial disability rating in excess of 30 percent for tension headaches, there is no reasonable doubt to be resolved, and the claim must be denied.  See 38 U.S.C. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, supra.  

V.  Earlier Effective Date - Tension Headaches  

The Veteran also claims entitlement to an earlier effective date than November 13, 2013 for the grant of service connection for tension headaches.  

The statutory guidelines for the determination of an effective date of an award of disability compensation are set forth in 38 U.S.C. § 5110 (2014).  Except as otherwise provided, the effective date of an evaluation and award of compensation based on an original claim, a claim reopened after a final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 C.F.R. § 3.400 (2017).  

In cases involving direct service connection, the effective date will be the day following separation from active service or the date entitlement arose if the claim is received within one year after separation from service.  Otherwise, the effective date will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(b)(2)(i).  

A "claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p) (2017).  Any communication indicating an intent to apply for a benefit under the laws administered by the VA may be considered an informal claim provided it identifies, but not necessarily with specificity, the benefit sought.  38 C.F.R. § 3.155(a) (2017).  

The reference above to "the date entitlement arose" is not defined in the current statute or regulation.  The U.S. Court of Appeals for Veterans Claims (CAVC) has interpreted it as the date when the claimant met the requirements for the benefits sought; this is determined on a "facts found" basis.  See 38 U.S.C. § 5110(a); see also McGrath v. Gober, 14 Vet. App. 28, 35 (2000).  

The Veteran essentially argues that she filed her initial claim of entitlement to service connection for tension headaches prior to November 13, 2013; therefore, an earlier effective date for the grant of service connection is warranted.  Indeed, the Board acknowledges that the Veteran's initial claim of entitlement was filed in February 19, 2008.  Significantly, however, this claim was eventually denied by the RO within a March 2010 rating decision.  The March 18, 2010, notification letter informed the Veteran that such claim had been denied.  See p. 2.  This notification informed the Veteran of her appellate rights, after which the Veteran did not file a timely appeal or submit new and material evidence within the one-year appeal period.  As such, the March 2010 rating decision became final.  38 U.S.C. § 7105; 38 C.F.R. §§ 20.302, 20.1103.  

Thereafter, the Veteran filed a claim to reopen her previously denied claim of entitlement to service connection for tension headaches on November 13, 2013, and a review of the claims file reveals that there exists no communication that could reasonably be construed as a formal or informal claim to reopen the previously denied claim prior to November 13, 2013.  On these facts, because the earliest effective date legally possible has been assigned, and no effective date for the award of service connection for tension headaches earlier than November 13, 2013 is warranted, the appeal for an earlier effective date is without legal merit and must be denied.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  For these reasons, the Board concludes that an effective date earlier than November 13, 2013 for the grant of service connection for tension headaches is not warranted, there is no reasonable doubt to be resolved, and the appeal is denied.  38 U.S.C. §§ 5107(b), 5110; 38 C.F.R. §§ 3.102, 3.400.  

VI.  Aid & Attendance - Spouse  

Finally, the Veteran claims entitlement to aid and attendance benefits for the Veteran's spouse.  

Under 38 U.S.C. § 1114(l) (2014), special monthly compensation (SMC) is payable if, as the result of service-connected disability, the Veteran is so helpless as to be in need of regular aid and attendance of another person.  38 U.S.C. § 1114 (l); 38 C.F.R. § 3.350(b) (2017).  

The following will be accorded consideration in determining the need for regular aid and attendance:  inability of claimant to dress or undress himself, or to keep himself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without aid (this will not include the adjustment of appliances which normal persons would be unable to adjust without aid, such as supports, belts, lacing at the back, etc.); inability of claimant to feed himself through loss of coordination of upper extremities or through extreme weakness; inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect the claimant from hazards or dangers incident to his daily environment.  38 C.F.R. § 3.352 (a).  

"Bedridden" will be a proper basis for the determination.  For the purpose of this paragraph, "bedridden" will be that condition which, through its essential character, actually requires that the claimant remain in bed.  The fact that claimant has voluntarily taken to bed or that a physician has prescribed bed rest for the greater or lesser part of the day to promote convalescence or cure will not suffice.  Id.  It is not required that all of the disabling conditions enumerated in this paragraph be found to exist before a favorable rating may be made.  The particular personal functions which the Veteran is unable to perform should be considered in connection with his condition as a whole.  It is only necessary that the evidence establish that the Veteran is so helpless as to need regular aid and attendance, not that there be a constant need.  Id.  

Under 38 C.F.R. § 3.351(a)(2), SMC is payable to a Veteran by reason of the Veteran's spouse being in need of aid and attendance.  38 U.S.C. §§ 1114, 1115 (2014).  The need for aid and attendance means helplessness as to require the regular aid and attendance of another person.  38 C.F.R. § 3.351(b).  In this regard, the Veteran's spouse will be considered in need of regular aid and attendance if he or she (1) is blind or so nearly blind as to have corrected visual acuity of 5/200 or less in both eyes, or concentric contraction of the visual field to 5 degrees or less; or (2) is a patient in a nursing home because of mental or physical incapacity; or (3) establishes a factual need for aid and attendance under the criteria set forth in § 3.352(a).  38 C.F.R. § 3.351(c).  

Significantly, a September 2013 private examination of the Veteran's spouse documents that despite noted diagnoses of hyperlipidemia, abdominal aortic aneurysm, coronary artery disease, cardiomyopathy, and congestive heart failure, and a notation that heart failure restricted his activities, the Veteran's spouse was documented to have retained the ability to feed himself and prepare his own meals, with no required assistance with bathing and tending to other hygiene needs; he was not legally blind, did not receive nursing home care or medication management, and was able to manage his financial affairs.  His noted complaint involved occasional dizziness; however, the physician concluded there was no restriction upon leaving the home.  

Although the Veteran's lay statements in support of her claim are probative insofar as they report observable symptomatology, see Layno, supra; to the extent that such statements assert that her spouse is in need of regular aid and attendance, they are afforded no probative value given their inconsistency with the additional evidence of record, including the September 2013 examination which documents no such restrictions upon the Veteran's spouse.  See Caluza, 7 Vet. App. 498.  

Given the above, the preponderance of the evidence is against the Veteran's claim of entitlement to aid and attendance benefits for the Veteran's spouse, there is no reasonable doubt to be resolved, and the claim must be denied.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.  


ORDER

New and material evidence sufficient to reopen the Veteran's claims of entitlement to service connection for leg pain, bronchitis, a stomach disability (also claimed as nerves), pregnancy complications, and residuals of a spinal tap has not been added to the record; therefore, the claims to reopen are denied.  

New and material evidence sufficient to reopen the Veteran's claims of entitlement to service connection for bilateral hearing loss, an eye disability, pes planus, and a neck disability has been added to the record; therefore, the claims to reopen are granted.  

Service connection for bilateral hearing loss is denied.  

Service connection for an eye disability is denied.  

Service connection for pes planus is denied.  

Service connection for a neck disability is denied.  

Service connection for low back pain is denied.  

Service connection for rheumatoid arthritis is denied.  

Service connection for tinnitus is denied.  

Service connection for a kidney disability is denied.  

Service connection for sleep apnea is denied.  

An initial 10 percent disability rating, but no higher, for scar tissue is granted for the entire period on appeal.  

An initial disability rating in excess of 30 percent for tension headaches is denied for the entire period on appeal.  

An earlier effective date than November 13, 2013 for the grant of service connection for tension headaches is denied.  

Aid and attendance benefits for the Veteran's spouse are denied.  


REMAND

Although the Board sincerely regrets the additional delay, a remand is required for further development concerning the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder; specifically VA must obtain a relevant VA opinion in order to address probative evidence of record.  

VA must provide a medical examination or opinion when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); see also 38 C.F.R. § 3.159(c)(4)(i) (2017).  

Notably, February 2017 lay statements from the Veteran's sisters report that the Veteran's psychiatric symptoms did not exist prior to her active service but that her depression, anxiety, and anger were present upon discharge from active service and have continued to the present.  The following month, in March 2017 a private psychologist opined that the Veteran's currently diagnosed major depressive disorder (MDD) began during active service and had continued to the present; the psychologist also opined that the Veteran's service-connected headaches and scars had aggravated her MDD.  

Of record is an April 2010 private medical record from Dr. Stewart Hill Tankersley.  Dr. Tankersley noted that the Veteran was there to establish care.  When listing chronic problems, included was "Atypical depressive disorder."  It is unclear where Dr. Tankersley obtained that diagnosis-whether it was based on a review of medical records or the Veteran relay such diagnosis to the doctor.  Thus, there may be outstanding treatment records that would be relevant to this claim, as the Veteran alleges she has had depression since service discharge in 1977.  Thus, the Veteran will be asked to provide VA with permission to obtain any outstanding treatment records pertaining to treatment for an acquired psychiatric disorder, to include any treatment records where she was diagnosed with "atypical depressive disorder."

The earliest VA treatment records in the file are from 2013 (separate from compensation and pension examinations).  In reviewing these records, it does not indicate that this was the first treatment she had received at VA.  In other words, the Board finds that there may be VA treatment records from earlier than 2013 that may be relevant to the issue of service connection for an acquired psychiatric disorder.  In 2013 and 2014, depression screens were negative, and the Veteran started reporting a history of depression and anxiety in 2014.  

The March 2017 private opinion does not include a supporting rationale, other than to reference the lay statements submitted in support of the Veteran's claim.  Moreover, the psychologist included a discussion of the Veteran's service-connected headache and scar conditions, but then provided both direct and secondary service connection opinions.  Nevertheless, given the probative evidence above which indicates that the Veteran's MDD may be associated with her active service, the Board finds that a VA examination is warranted upon remand.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran provide permission to obtain any outstanding private medical records pertaining to treatment for an acquired psychiatric disorder, to include atypical depressive disorder.  The Veteran may submit these treatment records to VA as well.

2.  Request records from the VA Medical Center in Alabama for records from 2009 to 2013.  If there are no records, that should be documented in the file.

3.  Schedule the Veteran for a VA psychiatric examination with a qualified VA examiner regarding her claim of entitlement to service connection for an acquired psychiatric disorder.  Any necessary tests or studies must be conducted, to include the MMPI-II, if warranted.  The claims file must be made available to the examiner for review.  

Specifically, the VA examiner should provide an opinion whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran has a current acquired psychiatric disorder which is related to active service.  

If the examiner determines that a current acquired psychiatric disorder is not directly related to the Veteran's active service, the examiner must then provide an opinion whether it is at least as likely as not that a current acquired psychiatric disorder is caused by or aggravated by a service-connected disability, including headaches and scars.  

In rendering the requested opinions, the examiner must specifically consider and discuss all relevant evidence of record, including the February 2017 lay statements and March 2017 private opinions, resulting in a supporting rationale which is tailored to the specific facts of the Veteran's case.  

4.  Readjudicate the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder.  If any benefit sought remains denied, issue a supplemental statement of the case (SSOC) to the Veteran and her representative, and allow a reasonable opportunity to response before returning the matter to the Board for further adjudication, if otherwise in order.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2014).




______________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


